FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
In Applicant’s Response dated 10/06/2020, Applicant amended Claims 1, 8 and 15, canceled claims 3, 4, 10, 11, 17 and 18, and argued against all objections and rejections previously set forth in the Office Action dated 07/07/2020.
Based on the amendments to claims 1, 8 and 15, the rejections of claims 1, 8 and 15 under 35 U.S.C. 112, first paragraph, for those claims previously set forth are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhri et al. US 2007/0101279 A1, published 05/03/2007, hereinafter “Chaudhri” in in view of Glen P. Goffin US 2007/0140532 A1, published 06/21/2007, hereinafter “Goffin” in view of Both et al. US 20070186173 A1, published 08/09/2007, hereinafter “Both”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 8 and 15:
Chaudhri discloses a method of creating context-aware display systems comprising: 
determining a current user context including an identity of a user and preferences of the user for particular widgets ([0064] – user preferences; The Examiner is interpreting using user preferences as including identity of a user since the system has to determine which preferences are specific to a user);  and 
concurrently displaying multiple widgets on the device to highlight the multiple widgets that are most relevant to the current user context ([0064] – selection and display of widgets based on population operation);

 Chaudhri does not explicitly teach the current user context including identifying a user via facial recognition, authorizing the user to access application data stored on the device in response to the facial recognition, in response to authorizing the device, presenting an ambient display based on the current user context or the widgets are displayed in a serial consumption model, wherein the serial consumption model involves a carousel display of the plurality of widgets and wherein the carousel display loops sequentially from a first subset of the plurality of widgets to a second subset of the plurality of widgets.
Goffin discloses a similar method of customizing a user experience based on user preferences.  Goffin additionally teaches identifying a user via facial recognition ([0032]-[0034]) to access user preferences.  Goffin teaches authorizing a user to access application data stored on the device in response to the facial recognition and in response to authorizing the device, presenting an ambient display based on the current user context ([0029] [0032]-[0034]).
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the facial recognition of Goffin with the system of Chaudhri as a method of identifying a user and accessing 
Both discloses a method of viewing navigating and accessing information on a device.  Both widgets are displayed in a serial consumption model, wherein the serial consumption model involves a carousel display of the plurality of widgets and wherein the carousel display loops sequentially from a first subset of the plurality of widgets to a second subset of the plurality of widgets (Fig. 2A-2D, [0032]-[0034] – display icon carousel).
It would have been obvious to one skilled in the art at the time the invention was made to have combined the icon carousel of Both with the system of Chaudhri in view of Goffin to provide the user the ability to view widgets that were not presented for display for quicker viewing and selection.

Claim 5, 12 and 18: 
Chaudhri in view of Goffin and Both teaches displaying the widgets given the current user context and a device capability and enabling a user actionable task that can be supported on each of the highlighted widgets (Both, Fig. 3, [0038]). 


Claim 6, 13 and 20:
Chaudhri in view of Goffin and Both teaches wherein the user actionable task includes launching an application (Both, Fig. 3, [0038]). 

Claim 7 and 14: 
Chaudhri in view of Goffin and Both teaches wherein the device is a mobile device, a set top box, or a desktop PC ([0039]). 

Response to Arguments

Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The Examiner will address the Applicant’s arguments in regards to the references failing to teach or suggest “presenting an ambient display based on the current user context including an identity of a user via facial recognition including concurrently displaying multiple widgets on the device to highlight the multiple widget that are most relevant to the current user context.
The Applicant solely argues Goffin, however it is the combination of Chaudhri and Goffin that teaches the claimed limitation.  Chaudhri teaches a population operation determines a number of widgets to display in a contextual information, file type information, default data, preferences, cookies, ratings, recent event information (e.g., recently received items) and/or other information to determine which widgets to select. Goffin discloses facial recognition can be used to access and use user preferences to determine what content to display.  The claims explicitly recite “determining a current user context including an identity of a user.  The Examiner contends that the identity of the user is current user context which is taught by both Chaudhri and Goffin.  Therefore the cited references reasonably teaches the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/         Primary Examiner, Art Unit 2175